DETAILED ACTION
Response filed on 9/12/2022 has been entered and made of record.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
Claim 8 is amended.
No new claims are added.
No claims are canceled.
Claims 1-20 are pending for examination.
Response to arguments
Re: 35 U.S.C. 103 rejection
Applicant’s response received on 9/12/2022 has been fully considered. Below are applicant’s arguments and examiner’s response to the arguments:
Applicant’s argument: 
(Pgs.6-7) “Flora does not disclose or allude to the claimed aspect of identifying "a transmitting device data transmission rate based at least in part on a time between a first leading edge of a first of the two start bits and a second leading edge of a second of the two start bits." Nowhere in the cited portions, or otherwise, has the Office Action shown that Flora teaches a receiving device configured to detect a time between leading edges of two start bits having an opposite polarity in order to identify a transmitting device data transmission rate. Instead, the Office Action seems to support its position based on Flora's 3-level signal”.
(Pg. 7) “In Flora, a receiver receives a three-level signal having first and second levels and an intermediate level and derives a clock signal from Flora's three-level signal, which is not the same as the claimed "identify[ing] a transmitting device data transmission rate based at least in part on a time between a first leading edge of a first of the two start bits and a second leading edge of a second of the two start bits," where the two start bits have an opposite polarity”.
Examiner’s response: Examiner respectfully disagrees. Though Flora teaches three levels of transmitted signals, the start bits are only two-level, H and L, as disclosed in Fig.3. Identifying transmission data rates is expressly disclosed by Vercellotti, “uses the timing of the two detected start bits to establish bit framing signals which control detection of the succeeding bits of the received message” (Col.4, lines 27-30; see also Fig. 5 showing 24 data bits in a message).
Polarity of the bits are disclosed in claim 3, “The invention in accordance with claim 2, wherein signal reversing means provides one polarity when said start signal is received with said first level followed by said second level and provides a reversed polarity when said start signal is received with said second level followed by the first level”.

Applicant’s argument: (Pg.8) “Vercellotti does not cure the deficiencies of Flora because Vercellotti also does not disclose or allude to the claimed "identify[ing] a transmitting device data transmission rate based at least in part on a time between a first leading edge of a first of the two start bits and a second leading edge of a second of the two start bits," where the two start bits have an opposite polarity.
Examiner’s response: Examiner respectfully disagrees. The claim is taught by combination of Flora and Vercellotti. Flora teaches about edge detection (Col.9, lines 31-44 illustrates how edge detection circuitry is used for detection of signals), which may include the leading edge and two start bits where two start bits have an opposite polarity. Flora Col. 7, lines 65-66 discloses “two start bits high H and low L are generated on clocks 1 and 2 (see Fig. 3, H and L start bits). Polarity of bits is discussed in examiner’s response above.

Applicant’s argument: (pg.8) “Flora-Vercellotti combination does not utilize start bits, as claimed, to determine the transmitting device data transmission rate because the Flora-Vercellotti combination utilizes a predetermined baud rate for communications”.
Examiner’s response: Examiner respectfully disagrees.  Vercellotti in Fig. 5 shows 24 data bits in a message; “uses the timing of the two detected start bits to establish bit framing signals which control detection of the succeeding bits of the received message.” (Col.4, lines 27-30).

Applicant’s argument: (pg.8) Applicant's specification points out that crystal oscillators are "costly" (Applicant's Specification as filed, paragraph [0005], so Applicant's Specification teaches the claimed approach that obviates a need for crystal oscillators.
Examiner’s response: Examiner respectfully disagrees. Use of crystal oscillators or avoiding use of them is not part of the claims.
35 U.S.C. 103 rejection is not withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.












Claims 1-6, 8-9, 13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Laurence P. Flora (US patent 4,216,426), hereinafter “Flora” in view of Vercellotti et al. (US patent 4,653,072), hereinafter “Vercellotti”.

Regarding claim 1, Flora teaches, ‘a system for automatically determining an asynchronous serial data transmission rate’ (Flora: [Abstract], ‘A two-wire digital data transmission system wherein pairs of binary input signals are encoded into a self-clocked three-level signal” ; a self-clocking signal is one that can be decoded without the need for a separate clock signal or other source of synchronization) ‘at a hardware level’ (implied by existence of encoder and decoder circuitries of Figs. 2A and 2B respectively), the system comprising:
‘a transmission device’ (Flora: Col. 2, lines 48-51, “The encoder circuitry 8 together with the 3-state driver 14 comprise the transmitter section of the improved data transmission system.”; See Fig. 1) ‘coupled to an asynchronous serial link’ (Flora: Fig. 1, the transmission line 15), ‘a bit sequence comprising two start bits of opposite polarity’ (Flora: Col. 7, lines 65-66, “two start bits high H and low L are generated on clocks 1 and 2; see Fig. 3, H and L start bits ), N data bits (Col. 2, lines 53-55, “sequential binary input data signals to be transmitted are applied to encoder circuitry 8 along with a clock and a valid signal”; Fig. 3, Graph D); and
‘at least one receiving device coupled to the asynchronous serial link’ (Col. 2, lines 51-53, “The receiver section of the data transmission system comprises the 3-level receiver 16 and the decoder circuitry 18”; Receiver is coupled to the asynchronous serial link 15 in Fig. 1) and configured to:
‘identify a transmitting device data transmission rate based at least in part on a time between a first leading edge of a first of the two start bits and a second leading edge of a second of the two start bits’ (Flora: Clm. 1, “receiving and decoding means coupled to the other end of said transmission line for receiving the transmitted three-level signal, deriving said clock and valid signals therefrom, and employing the derived clock signal for decoding the received three-level signal into binary form”; difference between the leading edges of the start bits define the symbol width in time and thus defines the baud rate of the transmission; Fig.3 item D discloses H and L start bits and the separation of the bits being equal to the width of binary input data, as shown in item B; Col.9, lines 31-44 illustrates how edge detection circuitry is used for detection of signals and thus implying that detection of two start bits; Fig. 8 shows how clock is generated from DETH and DETL inputs, H and L levels being used for the two start bits as disclosed above; detection of leading edge of a pulse is a common practice).
Flora however fails to expressly teach ‘at least one stop bit’ and ‘sample at least the N data bits of the bit sequence according to the transmitting device data transmission rate’.
Vercellotti in the same field of endeavor teaches ‘one stop bit’ in a message (Vercellotti: Col.8, lines 25-26, “Each 33 bit message begins with 2 start bits B0 and B1 and ends with 1 stop bit B32”; see Fig.2 showing B0 and B1 as start bits and B32 as stop bit), and ‘sample at least the N data bits of the bit sequence according to the transmitting device data transmission rate’ (Vercellotti: Fig. 5 shows 24 data bits in a message; “uses the timing of the two detected start bits to establish bit framing signals which control detection of the succeeding bits of the received message.” (Col.4, lines 27-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine disclosure by Vercellotti with that of Flora so that absence of a carrier could be detected through the stop bit, before the start bits of the next frame, as disclosed by Vercellotti, “the stop bit is defined as a logic "0". In the disclosed communication and control system a logic 1 is defined as carrier present and a logic 0 is defined as the absence of carrier for any of the modulated carrier baud rates.” (Col. 8, lines 27-31), and sampling of data bits using timing of the two start bits, as disclosed above by Vercellotti.

Regarding claim 2, combination of Flora and Vercellotti teaches the system of Claim 1 (discussed above). 
Flora does not expressly teach but Vercellotti in the same field of endeavor teaches, ‘wherein the at least one receiving device is configured to sample subsequent bit sequences according to the transmitting device data transmission rate’ (Vercellotti: Col. 4, lines 23-30, “The digital demodulator of the present invention is also arranged to provide detection of the presence of an incoming carrier for a duration of two bit intervals as the start of reception of a valid message from the network and uses the timing of the two detected start bits to establish bit framing signals which control detection of the succeeding bits of the received message.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to combine teaching of Vercellotti with that of Flora with a motivation to establish the timing of a bit providing its duration and thus the data rate of the transmission.

Regarding claim 3, combination of Flora and Vercellotti teaches the system of Claim 2 (discussed above). 
Claim ‘wherein the at least one receiving device is configured to sample the subsequent bit sequences according to a combination of the transmitting device data transmission rate and data transmission rates determined for other bit sequences’ is implied based on the discussion above in claims 1 and 2. Receiving device is the receiver of Fig. 1 next to the transmission line 15.

Regarding claim 4, combination of Flora and Vercellotti teaches the system of Claim 3 (discussed above). 
Claim ‘wherein the at least one receiving device is configured to sample the subsequent bit sequences according to an average of the transmitting device data transmission rate and the data transmission rates determined for other bit sequences’ is implied based on discussions above in claims 1, 2, and 3, based on the clock regeneration in the receiver side (clock regenerator 23 in Fig. 2B), the sampling may be done on average or any other data rates).

Regarding claim 5, combination of Flora and Vercellotti teaches the system of Claim 1 (discussed above). 
 Though not expressly taught by the combination of Flora and Vercellotti , the claim, ‘wherein the at least one receiving device is configured to identify the transmitting device data transmission rate for most if not all bit sequences’ would have been obvious to one ordinary skill in the art to come up with the claim by sampling the signal bits not for all bit sequences.

Regarding claim 6, combination of Flora and Vercellotti teaches the system of Claim 1 (discussed above). 
Though not expressly taught by the combination of Flora and Vercellotti , the claim, ‘wherein the at least one receiving device is configured to identify the transmitting device data transmission rate for substantially half of all bit sequences’ would have been obvious to one ordinary skill in the art to come up with the claim by sampling the signal bits for every alternate bits.

Claims 8 and 15:
Regarding claim 8, Flora teaches ‘an asynchronous serial data transmission device’ (discussed above in claim 1) configured to allow automatic detection of a baud rate at a receiving device's hardware level (discussed above in claim 1 though Flora does not expressly talk about baud rate, to a person of ordinary skill in the art, baud rate is the rate of the pulses or symbols generated by transmit side of communication and transmitted through the communication link, which is disclosed by Flora as discussed above in claim1). 
Flora teaches about edge detection and discussed above in claim 1.
Flora teaches ‘two start bits of opposite polarity’ (Flora: Col. 7, lines 65-66, “two start bits high H and low L are generated on clocks 1 and 2; see Fig. 3, H and L start bits ), ‘N data bits’ (Col. 2, lines 53-55, “sequential binary input data signals to be transmitted are applied to encoder circuitry 8 along with a clock and a valid signal”; Fig. 3, Graph D); and
‘transmit the N data bits’ (Flora: Figure 3, step D).
Flora however does not expressly teach the asynchronous serial data transmission device comprising:
‘a baud rate generator configured to generate the baud rate’;
‘a bit sequence generator configured to generate bit sequences’;
‘and at least one stop bit’; and 
‘wherein the bit sequence generator is configured to set a period between a first leading edge of a first of the two start bits and a second leading edge of a second of the two start bits, based at least in part on the baud rate, wherein the period corresponds to an inverse of the baud rate at which the N data bits are transmitted.
Vercellotti in the same field of endeavor teaches the claim element (implied by disclosures about the baud rate select switch in Vercellotti Fig. 10 (see also Col. 10, line 67); Fig. 5 showing  24 data bits in a message, and,  “uses the timing of the two detected start bits to establish bit framing signals which control detection of the succeeding bits of the received message.” (Col.4, lines 27-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to come up with the claimed elements above and the element, ‘wherein the bit sequence generator is further configured to generate the bit sequences according to the set period between the first leading edge of the first of the two start bits and the second leading edge of the second of the two start bits’, based on the discussion above with the motivation , the 33 bit received message may be demodulated without the use of a phase lock loop or other synchronizing circuit and even though the crystal oscillators at the central controller and the remote station are operating asynchronously and at slightly different frequencies”, as disclosed by Vercellotti (Col. 40, lines 37-44). 

Claim 15 is for a non-transitory, tangible computer readable storage medium. The claim is change in category with respect to claim 8. Claim elements are discussed above in claim 8. Claim is rejected based on rejection of claim 8.

Regarding claim 9, combination of Flora and Vercellotti teaches the asynchronous serial data transmission device of Claim 8 (discussed above).  
Flora teaches ‘a first clock’ (Flora: valid data clock of Fig. 2A), and ‘a second clock of the receiving device’ (Flora: Regenerated clock 23 in Fig 2B). 
As per Flora disclosure in Col. 4, lines 52-57, “The data, clock and valid signal outputs from the data decoder 22, clock regenerator 23 and valid decoder 24 respectively which are representative of the source data, clock and valid signals applied to the input of the transmitter ·section of the serial data transmission system”, it is implied that the transmission side clock and the receiving side clock will not be completely aligned because of the regenerated clock in the receiver side is regenerated from the received signal bits.

Regarding claim 13, combination of Flora and Vercellotti teaches the asynchronous serial data transmission device of Claim 8 (discussed above).
Flora does not expressly teach but Vercellotti teaches ‘wherein N is greater than 8’ (“The 33 bit message has the format shown in FIG. 2).

Claim 16 is for the non-transitory, tangible computer readable storage medium of Claim 15.  The claim is change in category with respect to a complementary implementation of claim 3 in the transmission side. Claim is rejected based on rejection of claim 15 and claim 3.

Claim 17 is for the non-transitory, tangible computer readable storage medium of Claim 16. The claim is change in category with respect to a complementary implementation of claim 4 in the transmission side.  Claim is rejected based on rejection of claim 16 and claim 4.

Claim 18 is for the non-transitory, tangible computer readable storage medium of Claim 15. The claim is change in category with respect to a complementary implementation of claim 5 in the transmission side. Claim is rejected based on rejection of claim 15 and claim 5.

Claim 19 is for the non-transitory, tangible computer readable storage medium of Claim 15.  Claim, ‘wherein the non-transitory, tangible computer readable storage medium is distributed across a transmitting device and the receiving device’, is implied because storage is necessary for both transmission and reception side of communication. 













Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over combination of Flora and Vercellotti as applied to claim 1 above, and further in view of Tim Earnest (US patent 5,982,837), hereinafter “Earnest”.
Claims 7, 14, and 20:
Regarding claim 7, combination of Flora and Vercellotti teaches the system of Claim 1 (discussed above).
Combination of Flora and Vercellotti however fails to expressly teach, but in the same field of endeavor, Earnest teaches, ‘wherein the transmission device and the at least one receiving device are universal asynchronous receiver-transmitters’ (Earnest: Col. 7, lines 13-15, “serial communications controller 206 includes an Universal Asynchronous Receiver/Transmitter (UART)”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to combine teaching of Earnest with that of combination of Flora and Vercellotti motivated by “An asynchronous controller is known as a Universal Asynchronous Receiver/Transmitter (UART). An automatic baud rate detector allows a receiving device to accept data from a variety of transmitting devices operating at different speeds without establishing data rates in advance.” (Ernest: Col. 1, lines 10-16).
	Claim 14 is for a receiving device performing complementary function of the transmitting device in claim 1. Claim elements are discussed in claim 1 claim 7. Claim is rejected based on rejection of claim 1 and claim 7.
	Claim 20 is for a non-transitory, tangible computer readable storage medium of claim 15. Claim is a change in category with respect to claim 14. Claim is rejected based on rejection of claim 14.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over combination of Flora and Vercellotti as applied to claim 8 above, and further in view of Aboudina et al. (US 2020/0014390 A1), hereinafter “Aboudina”.
Regarding claim 10, combination of Flora and Vercellotti teaches the asynchronous serial data transmission device of Claim 8 (discussed above). 
Combination of Flora and Vercellotti however fails to expressly teach, ‘wherein an expected baud rate at the receiving device is at least 2% divergent from the baud rate at the asynchronous serial data transmission device’. 
Vercellotti teaches avoidance of uncertainly of sampling, “sampling the carrier signal in the middle of the square wave carrier input”  (Col. 37, lines 50-51).
Aboudina in the same field of endeavor teaches, “the coarse-tuned output frequency of the VCO can approximate the predetermined multiple of the reference frequency at the steady state operation of the crystal oscillator to within five percent (or one or two percent, etc.) of the predetermined multiple of the reference frequency.” (Aboudina: [0056], lines 10-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Aboudina with that of combination of Flora and Vercellotti and come up with the claimed invention. 
A person would be motivated to combine the teachings so that a prior limit to the variation of clock frequencies is known to handle the data rate and be able to decode the data with acceptable error rate, variation of clock frequencies tolerated being dependent on data rate which decides the signal pulse width.

Regarding claim 11, combination of Flora, Vercellotti, and Aboudina teaches the asynchronous serial data transmission device of Claim 10 (discussed above).
Disclosure of the claim, ‘wherein the expected baud rate at the receiving device is at least 5% divergent from the baud rate at the asynchronous serial data transmission device’ and motivation to combine Aboudina’s disclosure with combination of  Flora, Vercellotti is per discussion above in claim 10.

Regarding claim 12, combination of Flora, Vercellotti, and Aboudina teaches the asynchronous serial data transmission device of Claim 11 (discussed above).
 Disclosure of the claim, ‘wherein the expected baud rate at the receiving device is at least 10% divergent from the baud rate at the asynchronous serial data transmission device’ and motivation to combine Aboudina’s disclosure with combination of  Flora, Vercellotti is per discussion above in claim 10.
Conclusion

















The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US patent 6,157,689 teaches determination of speed of asynchronous serial communications by determining a duration of a data bit within an asynchronous data stream. The duration of the data bit is used to generate a clock frequency.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INTEKHAAB AALAM SIDDIQUEE whose telephone number is (571)272-0895. The examiner can normally be reached Monday to Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INTEKHAAB A SIDDIQUEE/Examiner, Art Unit 2462